Citation Nr: 0016647	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-01 595	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran was on active service from August 1963 to 
November 1966.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) denied his claim of 
entitlement to service connection for bilateral hearing loss.

In a written statement dated in June 2000, the veteran's 
representative at the Board asserted that he initially 
received the evidence that is the subject of this Remand, 
described below, from the RO on March 29, 2000.  He claimed 
that on that date he inquired as to the whereabouts of the 
veteran's claims file and was twice informed that it was 
located at the RO.  Based on this information, he returned 
the evidence to the local representative for submission to 
the RO.  Approximately two months later, the representative 
at the Board received the veteran's claims file.  The 
evidence at issue is stamped with three different dates, one 
of which corroborates the representative's assertion.  That 
date, March 29, 2000, is thus accepted as the date of receipt 
of the additional evidence.  In addition, the veteran's 
representative at the RO has submitted a statement that the 
veteran does not waive RO review of the evidence. 


REMAND

The veteran, through his representative, claims that he 
developed hearing loss as a result of his exposure to 
prolonged loud noise while serving as an engine mechanic 
during active duty.  He has pointed out that he received 
treatment in service in May 1966 for right ear inflammation 
and was diagnosed with otitis externa.  A review of the 
record reflects that, before the Board can decide whether the 
veteran's claim is well grounded, additional action by the RO 
is necessary.

On February 16, 2000, the RO informed the veteran by letter 
that his appeal was being certified to the Board for 
disposition and that he had 90 days to submit additional 
evidence in support of his appeal.  On March 29, 2000, the 
Board received additional evidence from the veteran, 
specifically, a written statement from J. Michael Conoyer, 
M.D., dated in March 2000, and audiological reports dated 
February 1991 and March 2000.  Attached to this evidence is a 
letter from the veteran's representative at the RO indicating 
that the veteran does not wish to waive initial consideration 
of this evidence by the agency of original jurisdiction.  

Applicable regulations allow the veteran and his 
representative a period of 90 days following the mailing of 
notice to them that an appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board, or until the date an appellate 
decision is promulgated by the Board, whichever comes first, 
to submit additional evidence in support of an appeal.  38 
C.F.R. § 20.1304(a) (1999).  In this case, the Board received 
the additional evidence, all of which is pertinent to the 
veteran's claim, within a period of ninety days following the 
February 2000 mailing of notice to the veteran that his 
appeal was being certified to the Board for appellate review.  
The additional evidence submitted has not been considered by 
the RO in support of the veteran's claim.  

Under the Board of Veterans' Appeals' rules of practice, any 
pertinent evidence submitted by the veteran within 90 days 
following notification of certification and a transfer of 
records, which is accepted by the Board, must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived.  38 C.F.R. § 20.1304(a), 
(c).  The veteran in this case has specifically requested 
initial consideration of the additional evidence by the RO.  
He has not waived his right to such consideration.  

The mandate of 38 C.F.R. § 20.1304 is not optional.  
Therefore, to ensure full compliance with due process 
requirements, this case is remanded to the RO for the 
following development:  

The RO should consider the additional 
evidence the veteran submitted to the 
Board in March 2000 in support of his 
claim, any further action considered to 
be warranted should be undertaken.  If 
the RO again denies the veteran's claim, 
it should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claims file is 
returned to the Board for appellate 
review.  

The purpose of this Remand is to ensure that the veteran is 
afforded due process of law.  By remanding this claim, the 
Board intimates no opinion, favorable or unfavorable, as to 
the claim's merit.  The veteran is free to submit any 
additional evidence he wishes to have considered in 
connection with his claim; however, he is not required to act 
until otherwise notified.  Kutscherousky v. West, 12 Vet.App. 
369, 372-73 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




